Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on December 28, 2020.  These drawings are accepted and entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-8, 14, 16, 18 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is noted that in the independent claims, the applicant claims the anchorage portion is configured to abut, the patient’s gingiva, palate, or gingiva and palate. By claiming only one of the grouping of the independent claims, the applicant is excluding one of the elements from the grouping in the further claims, so the applicant is failing to include all the limitations of the previous claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 11, 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baughman et al. (2010/0239993) in view of Lemchen (2010/0028825).
Baughman teaches an orthodontic alignment system including a series of dental appliances configured to apply forces to a patient’s teeth according to a treatment plane (see abstract, 5, 24, 33), the system comprising a first dental appliance 110/210 configured to apply forces to the patient’s teeth according to a first stage of the treatment plan, the first dental appliance including a first tooth portion having a dentition receiving cavity configured to be placed over one or more of the patient’s teeth (see figs. 3-5b), an anchorage portion (14/16 or 214/218/219) extending from the tooth portion and configured to abut the patient’s gingiva or palate within the patient’s mouth (see figs. 3-5b and fig. 9, par.28 regarding palate), wherein the anchorage portion is configured to exert a reaction force on a first location of the gingiva/palate within the patient’s mouth that balances at least in part the forces applied to the patient’s teeth according to the first stage of the treatment plan (see 
Lemchen teaches a first dental appliance including an anchorage portion configured to abut the patient’s gingiva and a second dental appliance, wherein the second dental appliance is configured to apply less force against the first location on the patient’s gingiva compared to the first appliance (par. 3 “appliances”, par. 10 “another tooth would be an adequate anchor or if some type of bone plate or screw in the bone is required and if so where”, par. 12, par. 22, anchor screw, par. 27-28, 33 “once the tooth reaches location #2, the computer then determines that one needs to change the anchor to location #3 and move tooth to the final destination”). It is noted that since the location of the anchorage portion was moved for the second dental appliance, the second dental appliance would apply less force against the first location on the patient’s gingiva compared to the first dental appliance. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Baughman with the second appliance configured to apply less force against the first 
With respect to claim 2, Baughman teaches the system wherein the anchorage portion has a contour that matches a surface contour of at least one portion of the patient’s gingiva (see figs. 3-5b).
With respect to claim 3, wherein the anchorage portion has a surface area sufficiently large to disperse the reaction force such that the anchorage portion is configured to exert less than a predetermined amount of pressure against the patient’s gingiva (see abstract, par. 24, 30, 33, it is noted that in designing the appliance, it was designed to deliver a specific force/pressure to the tooth/gingiva in order to achieve the desired movements, it is noted that the anchorage portion is configured to exert a forces less than a predetermined amount, such that the predetermined amount is an amount determined during the designing of the appliance that would be to great in order to achieve the desired movement).
With respect to claim 6, wherein a contour of the anchorage portion matches at least partially a surface contour of a portion of the hard palate (see fig. 9, par. 28, such that the portion 14/16 or 214/218/219 extending from the tooth portion extends on the interior portion of the arch, such that it matches the palate).
With respect to claim 7, wherein a contour of the anchorage portion matches a surface contour of a portion of the buccal gingival (see figs. 3-5b).
With respect to claim 8, wherein a contour of the anchorage portion matches a surface contour of a portion of the lingual gingiva (see fig. 9, par. 28).
With respect to claim 9, wherein the anchorage portion comprising a temporary anchorage device receptacle 16/219 for receiving a portion of an implanted temporary anchorage device (see fig. 3, 5a-5b).
With respect to claim 11, Baughman teaches a method for moving one or more teeth of a patient using an orthodontic alignment system including a series of dental appliances configured to apply forces to a patient’s teeth according to a treatment plan (see abstract, 5, 24, 33), the method comprising placing a tooth region of a first dental appliance 110/210 over one or more teeth of the patient (see figs. 3-5b), the first dental appliance configured to apply forces to the patient’s teeth according to a first stage of the treatment plan (see abstract, pars. 5-6, 24, 33, it is noted that the clear appliances system, invisialign, are known to have a treatment plan to move the teeth by a series of aligners), wherein the tooth region comprises a concave surface for receiving one or more teeth of the patient (see figs. 3-5b), further wherein the first dental appliance comprises an anchor portion (14/16 or 214/218/219) extending from the tooth portion and matches the patient’s palate (see fig. 9, par. 28, such that the portion 14/16 or 214/218/219 extending from the tooth portion extends on the interior portion of the arch, such that it matches the palate), exerting with the tooth portion, one or more forces on the one or more teeth of the patient, exerting, with the anchor portion, a reaction force against a first location of the patients gingiva and/or palate that balances at least in part the one or more forces exerted by the tooth portion, moving one or more teeth of the patient using the first dental appliance (see abstract, par. 24, 30, 33, such that it anchors the appliance in place therefore it at least in part balances the forces applied to the teeth), placing a second dental appliance over one or more of the patient’s teeth to 
Lemchen teaches a method for moving one or more teeth comprising a system wherein a first dental appliance including an anchorage portion configured to abut the patient’s gingiva and a second dental appliance, wherein the second dental appliance is configured to apply less force against the first location on the patient’s gingiva compared to the first appliance (par. 3 “appliances”, par. 10 “another tooth would be an adequate anchor or if some type of bone plate or screw in the bone is required and if so where”, par. 12, par. 22, anchor screw, par. 27-28, 33 “once the tooth reaches location #2, the computer then determines that one needs to change the anchor to location #3 and move tooth to the final destination”). It is noted that since the location of the anchorage portion was moved for the second dental appliance, the second dental appliance would apply less force against the first location on the patient’s gingiva compared to the first dental appliance. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Baughman with the second appliance configured to apply less force against the first location on the patient’s gingiva as taught by Lemchen in order to deliver the desired forces to the patient’s teeth in order to achieve the desired outcome.  
With respect to claims 32 and 34, Baughman teaches the system and method as substantially claimed and discussed above, however, does not specifically teach the second dental appliance includes a second anchor point having one or more of a location, a size, and a shape that is different than one or more of a location, a size, and a shape of the first anchor portion of the first dental appliance. 
Lemchen teaches the system and method wherein the second dental appliance includes a second anchor point having a different location than the location of the first anchor point of the first dental appliance (par. 3 “appliances”, par. 10 “another tooth would be an adequate anchor or if some type of bone plate or screw in the bone is required and if so where”, par. 12, par. 22, anchor screw, par. 27-28, 33 “once the tooth reaches location #2, the computer then determines that one needs to change the anchor to location #3 and move tooth to the final destination”). It is noted that since the location of the anchorage portion was moved for the second dental appliance, the second dental appliance would apply less force against the first location on the patient’s gingiva compared to the first dental appliance. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Baughman with the second appliance configured to apply less force against the first location on the patient’s gingiva as taught by Lemchen in order to deliver the desired forces to the patient’s teeth in order to achieve the desired outcome. 
With respect to claims 33 and 35, Baughman teaches the method wherein placing the second dental appliance includes placing a second tooth portion of the second dental appliance over one or more of the patient’s teeth , wherein the second dental appliance includes a second anchor portion extending from the second tooth 
Lemchen teaches the system and method wherein the second dental appliance includes a second anchor point having a different location than the location of the first anchor point of the first dental appliance (par. 3 “appliances”, par. 10 “another tooth would be an adequate anchor or if some type of bone plate or screw in the bone is required and if so where”, par. 12, par. 22, anchor screw, par. 27-28, 33 “once the tooth reaches location #2, the computer then determines that one needs to change the anchor to location #3 and move tooth to the final destination”). It is noted that since the location of the anchorage portion was moved for the second dental appliance, the second dental appliance would apply less force against the first location on the patient’s gingiva compared to the first dental appliance. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Baughman with the second appliance configured to apply less force against the first . 

Claims 4-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baughman et al. (2010/0239993) in view of Lemchen (2010/0028825) as applied to claims 1 and 11 above, and further in view of Saunders (8,220,467).
Baughman/Lemchen teaches the device and method as substantially claimed and discussed above including the anchorage portion has a surface area sufficiently large to disperse the reaction force (see above rejection), however, does not specifically teach the anchorage portion is configured to exert less than a predetermined amount of pressure against the gingiva or/or palate, wherein the predetermined amount of pressure is a pressure that causes tissue damage to the gingival and/or palate within the patient’s mouth and wherein the tissue damage is capillary damage, desquamation or necrosis.
Sanders teaches, with respect to claims 4-5 and 12, an anchorage device and the method of using (“anchors pull”, therefore the device is an anchorage device) which is designed to distribute force along a surface so as not cause pressure necrosis to tissue (col. 17, II. 1-6). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the force provided by the appliance as taught by Baughman/Lemchen to provide the device so as force delivered by the anchorage device is below a value in which damage can occur as taught by Sanders in order to prevent patient injury and allow for proper treatment.

Claims 10, 13-14, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baughman et al. (2010/0239993) in view of Lemchen (2010/0028825) as applied to claim 11 above, and further in view of Izugami (2015/0245887).
Baughman/Lemchen teaches the invention as substantially claimed and discussed above, however, does not specifically teach the system wherein the tooth portion comprises one or more anchor receptacles configured to receive anchors that have been attached to one or more of the patient’s teeth and the method wherein the step of exerting with the orthodontic alignment device one or more forces comprises exerting a distalizing force configured to move on or more teeth in a distal direction, wherein the reaction force is exerting against the hard palate, wherein the reaction force is exerted against the hard palate, wherein the step of exerting with the orthodontic alignment device one or more forces comprises exerting an extrusion force on one or more teeth, wherein the reaction force is exerted against the hard palate and wherein the reaction force is applied to the hard palate to push on or more anterior teeth outwards. 
Izugami teaches a device with respect to claim 10, wherein the tooth portion comprising one or more anchor receptacles configured to receive anchors 60 that have been attached to one or more of the patient teeth (see fig. 2d, par. 73) and further teaches a method for moving on or more teeth further comprising with respect to claim 13, the method wherein the step of exerting with the orthodontic alignment device one or more forces comprising exerting a distalizing force configured to move one or more teeth in a distal direction (par. 86, “’’allows the entire tooth row to move not only in . 

Claims 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baughman et al. (2010/0239993) in view of Lemchen (2010/0028825) as applied to claim 11 above, and further in view of Kuo et al. (2008/0233529).
Baughman/Lemchen teaches the invention as substantially claimed and discussed above, however, does not specifically teach the step of exerting with the orthodontic alignment device one or more forces comprising exerting a rotation force on 
Kuo teaches a method for moving one or more teeth of a patient using an orthodontic alignment device 200, wherein the device including a tooth region and an anchor portion configured to deliver a reaction force against a portion of the patient’s gingival and/or plate (par. 45) and with respect to claim 15, the method includes the step of exerting with the orthodontic alignment device one or more forces comprises exerting a rotation force on a tooth that is configured to rotate the tooth (par. 57) and with respect to claim 19, the method wherein the step of exerting with the orthodontic alignment device one or more forces comprising exerting a tipping force on or more teeth (par. 39, 57, 69). With respect to claim 16, it is noted that Kuo teaches the method wherein the reaction force is exerted against the lingual or buccal gingiva (par. 45). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the inclination forces taught by Baughman/Lemchen to include the specific tipping and rotation forces taught by Kuo in order to allow the desired movements to the teeth in order to achieve the desired final orientation of the teeth.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Applicant's arguments filed December 28, 2020 have been fully considered but they are not persuasive. The applicant argues that the amendments to the claims by removing the limitation “and/or” overcomes the rejection, however, as discussed above in detail, the issue of the dependent claims not including each and every limitation of the independent claims still remains, therefore, the rejection is maintained. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Kitching has been cited to show the use of aligners with TADs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        2/3/2021